Title: From George Washington to Samuel Phillips, 28 September 1796
From: Washington, George
To: Phillips, Samuel


                        
                            Sir, 
                            Mount Vernon 28th Sep: 1796
                        
                        The enclosed letter, from my Nephew to me, accompanying one from him to you
                            (which have been to Philadelphia and back) must be my apology for giving you the trouble of
                            reading this address. I shall only add, that if there are arrearages yet due to you, and you
                            will let me know the amount, it shall be remitted from Philadelphia; at which place I expect
                            to be by the first of November. I am Sir Your Most Obedt Hble Servt
                        
                            Go: Washington
                            
                        
                    